Judgment of Appellate Division reversed and that of Trial Term affirmed, with costs in this court and in the Appellate Division, upon the ground that it was properly left to the jury to determine whether, at the time of the injuries sustained by the infant plaintiff by reason of the alleged negligence of Cataldo Diasparra in operating an automobile, the relation *Page 570 
between them was that of master and servant or operator and passenger. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.